Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 2/1/21 are acknowledged; claims 1, 2, 4-8, 10-15, and 17-29 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-7, 11, 13, 15, 17-19, 21-23 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajaria et al. (US 20150184491).
CLAIM 1:  
CLAIM 4:  The least one auxiliary modular skid comprises a universal power and control unit to power the modular hydraulic fracturing pad system is an optional limitation and not required by the embodiment of claim 3 satisfied with a pump skid.
CLAIM 5:  The least one zipper manifold modular skid is coupled to at least one wellhead is an optional limitation and not required by the embodiment of claim 3 satisfied with a pump skid.
CLAIM 6:  The at least one pump skid is an articulating fracturing arm modular skid is an optional limitation and not required by the embodiment of claim 3 satisfied with the zipper skid.
CLAIM 7:  The mounting footprint of a base of each modular skid comprises a selected length to correspond with wellhead spacing (see Fig. 2).
CLAIM 11:  The modular skids are aligned and connected together in an end-to-end manner to have a straight line configuration (see Fig. 5).
CLAIM 13:  Kajaria ‘491 discloses at least one trailer (18), wherein the modular skids are mounted to the at least one trailer (Fig. 1).
CLAIMS 15, 17-19, 21-23:  The methods of these claims are inherent to the above structures.
CLAIM 28:  Kajaria ‘491 discloses a modular pad system (see Abstract).  The system comprises a plurality of connected-together modular skids (32).  Each of the modular skids comprises a frame (34).  An equipment unit is supported by the frame and comprises a primary manifold connection with a primary inlet (40), a primary outlet and one or more primary flow paths extending therebetween (see Fig. 3).  The frame of each modular skid has a mounting footprint having substantially the same size as other modular skids of the plurality of connected-together modular skids (see Fig. 3).  The primary manifold connection of each modular skid are connected together coaxially to fluidly connect the modular skids together (Fig. 3).  At least two of the connected together modular skids have different types of equipment units (see Fig. 2 showing a goathead on skid A that is not present on skids B or C to facilitate a fluid connection with the truck).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria ‘491.
CLAIM 8:  Kajaria ‘491 discloses the elements of claim 1 as discussed above.
Kajaria ‘491 fails to disclose the frame comprises a base with a plurality of frame beams extending upward from the base, wherein the plurality of frame beams are angled inward and are connected with a top beam to form an A-frame; instead discloses beams (72) that form a rectangular frame.
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use an A-frame instead of a rectangular frame because Applicant has not disclosed that the A-frame provides any advantage, is used for a particular reason, or solves any stated problem.  One of ordinary skill in the art would expect the rectangular frames of Kajaria ‘491 to support the components and allow for the same connections between skids as the claimed invention as both are structurally sound and capable of securing the system.
CLAIM 10:  Kajaria ‘491 discloses the elements of claim 1 as discussed above.
Kajaria ‘491 fails to disclose wherein a material of the frame is a metal, composite, or plastic material.
Examiner takes official notice that metal is well known in the art as a material to make structures strong enough to support common gas and oil equipment.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the frames of Kajaria ‘491 to be made out of well-known metals as described in the claim as a substitution of 
CLAIM 20:  Kajaria ‘491 discloses the elements of claim 15 as discussed above.
Kajaria ‘491 fails to disclose powering the modular pad system with a universal power and control unit provided by an auxiliary modular skid.
Examiner takes official notice that auxiliary modulars are well known in the art as a means of powering and controlling systems.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system to include an auxiliary modular skid as described in the claim to power and control the system as a combination of known prior art elements in which the known auxiliary modular skid would function in the predictable manner of supplying power and control to the system to assure proper functioning.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria ‘491 in view of Kajaria et al. (US 20120181013).
CLAIM 2:  Kajaria ‘491 discloses the elements of claim 1 as discussed above.
Kajaria ‘491 fails to disclose a Tee configuration modular skid connected to the plurality of connected-together modular skids.
Kajaria ‘013 teaches a modular skid system for manifolds.
Kajaria ‘013 teaches a Tee configuration modular skid connected to the plurality of connected-together modular skids (see Fig. 4A with block 62B being a Tee connection skid).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kajaria ‘491 to include a tee configuration modular skid as described in the claim as a combination of known prior art elements in which the tee configuration skid of Kajaria ‘013 would serve the same function of allowing the desired placement of the skids within the system in a predictable manner.
CLAIM 12:  Kajaria ‘013 discloses the modular skids are aligned and connected together to have configuration with at least one perpendicular turn (see Fig. 4B).
Claims 13, 14, 24, 25, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajaria ‘491 in view of Bennetto et al. (US 20120155982).
CLAIMS 13, 14, 24, and 25:  Kajaria ‘491 discloses the elements of claims 1 and 15 as discussed above.
Kajaria fails to disclose comprising at least one trailer, wherein the modular skids are mounted to the at least one trailer (claim 13); wherein the modular skids are mounted to the at least one trailer via a plurality of ISO connection blocks provided on the modular skids connected to twist locks provided on the at least one trailer (claim 14), mounting the first and second modular skids on a trailer and transporting the connected-together first and second modular skids on the trailer (claim 24), nor mounting the first modular skid on a first trailer and mounting the second modular skid on a second trailer (claim 25). 
Bennetto discloses a carrier for containers.
Bennetto discloses using a trailer (10) to mount modular goods (20.1, 20.2).  The modular goods are mounted to the trailer via ISO connection blocks (29) connected to twist locks (28) on the trailer (see paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Kajaria to include the trailer of Bennetto as described in the claims as a combination of known prior art elements in which the trailer of Bennetto would function in the same way in the combination as it does in the disclosure by loading, securing, and transporting elements safely (see paragraph 0006).
CLAIMS 26 and 27:  .
Claims 1, 2, 4-8, 10-15, and 17-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the above cited art in view of Hawks (US 20130075343).
CLAIMS 1, 2, 4-8, 10-15, and 17-28; Alternative Rejections:  These claims are rejected by the Prior Art as discussed above.
In the alternative, if the Prior Art fails to disclose at least two of the connected-together modular skids have different types of equipment units as required by claims 1, 15, 28, and all their dependents, then:
Hawks discloses a fracturing system (Figs. 12-18).
The fracturing system includes modular frames (trucks) that include a plurality of different types of equipment units (paragraphs 0077-0082).
It would have been obvious to one of ordinary skill in the art to modify the systems of the Prior Art to include the different equipment types as in Hawks as a combination of known prior art elements in which Hawks teaches that the ability to move and place the various trucks is desirable (paragraph 0077) and Kajaria ‘491 teaches a similar concept in moving the frames via forklift; thus one of ordinary skill in the art would find predictable success in placing any type of equipment in any slot that meets the system’s requirements.
CLAIM 29:  Hawks teaches the different equipment can be a pop-off/bleed-off tank (as described using bleed valve 144) and an isolation unit (using separation device 404).  
Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.
With respect to claim 1, the prior art of Kajaria shows two types of equipment on the skids.  Figure 2 shows a zipper manifold and Figure 1 shows pumping equipment.  Further, the prior art of Hawks discloses using different types of equipment as well (see discussion of claims above).  Further, 
With respect to “coaxially”, the skids are aligned with inlets (40) to be lined up.  These create a primary flowpath with a single axis.  Therefore, the relation shown in Fig. 2 is coaxial.  Thus, the language of the other claims are met by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional shows the current state of the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679